DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 05/26/2021.
Status of claims in the instant application:
Claims 1-20 are pending.
Claims 1, 7, 10, 11 and 17 have been amended.
No claim has been canceled.
No new claim has been added.
Response to Arguments
Applicant's arguments, see page [8] of Applicant’s remarks filed on 05/26/2021, with respect to claim 7 that was objected, have been fully considered in view of the claim amendments and they are persuasive. Therefore, the claim objection is withdrawn.
Applicant's arguments, see page [8-10] of Applicant’s remarks filed on 05/26/2021, with respect to claims 17-20 that were rejected under 35 U.S.C. 112 (b/a) resulting from interpreting the claims under 35 U.S.C. 112 (f), have been fully considered in view of the claim amendments and they are persuasive. Therefore, the claim rejections are withdrawn.
The interpretation of claims 17-20 under U.S.C. 112 (f) are still maintained.
Applicant's arguments, see page [10-11] of Applicant’s remarks filed on 05/26/2021, with respect to various rejections of claims 1-20 under 35 U.S.C. 103, have 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the following prior arts were yielded during examination of the claims filed on 05/26/2021 in response to office action mailed on 02/26/2021. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor:
US PGPUB:  20060252381 A1 (Sasaoka et al.): This is considered the closest prior art of the instant application that generally relates to a radio communications system includes radio devices, and antenna and an array antenna. The radio devices communicate a prescribed signal via the antenna and the array antenna in a system of transmission and reception at a single frequency, such as time division duplex, as the array antenna changes the in directivity to form a plurality of directivities. The radio devices detect a plurality of received radio waves' strength to produce receive signal profiles, respectively, indicating a plurality of strength profiles. The radio devices multivalue strength of the receive signal profiles, and generate private keys having the multivalued plurality of values serving as a bit pattern.
The disclosure of Sasaoka relates generally to radio communications systems and particularly to those communicating encrypted information by radio.
US PGPUB: 20110135088 A1 (Rudland): This disclosure relates to cryptographic secret key distribution, wherein a value for a number of iterations can 
This invention discloses an RSSI-based key establishment mechanism where a first node or device A (e.g. a remote control) initiates communication with a second node or device B (e.g. a TV). Each device is permitted to carry out the key exchange protocol through some user interaction. A user presses a button on the second device B and then on the first device A, or vice versa. Device A sends an initiating message INI, including an indication of the number N of messages to exchange, second device B sends an acknowledgement and then first device A sends a test RSSI message T_rssi containing no payload. The steps are repeated until each node has sent and received N messages.
RSSI readings above a predetermined threshold T are classified as "1" and those below that threshold T are classified as "0". Then, "marginal" RSSI readings are identified and a bitfield of marginal bits is created. The first device A constructs and sends a marginal readings message MR containing the bitfield of marginal bits. The second device B constructs and sends a marginal readings message MR containing a bitfield of marginal bits.
Now, both devices A and B combine the two bitfields of marginal bits e.g. by a logical OR combination, and all RSSI samples considered marginal are rejected by either device. The remaining, non-marginal, bits are concatenated into a shared secret. Optionally, this shared secret could be used to transport a random number from the first device A to the second device B. The key can be verified as per other key exchange algorithms.
US PGPUB: 20170171749 A1 (Huth): Huth’s disclosure relates to a method for generating a secret sequence of values in a first device as a function of measured physical properties of a transmission channel between the first device and at least one second device. With this method, movements are detected by at least one sensor, which have an effect on the physical properties of the transmission channel. The measurement of the physical properties of the transmission channel is carried out as a function of the detected movements.
Huth’s disclosed methods are considered are suitable for automatically generating shared secrets, in particular, symmetrical, cryptographic keys based on properties of physical channels between devices having a wireless or wired communication link, for example, between users of a network. Two devices estimate a particular number of channel parameters, potentially also over time. Possible properties of the transmission channel which may be used for this purpose include, among others, amplitude properties of the transmission, phase properties of the transmission and combinations of these. Thus, channel parameters include, for example, phase shifts caused by the transmission channel, attenuations and variables derived therefrom. The received signal strength indicator (RSSI) is, for example, a conventional indicator for the reception field strength of wireless communication applications and may be used for these purposes.
It is also assumed, however, that the channel properties exhibit a sufficiently high correlation over short time periods, so that data transmissions may take place in both 
However, none of the prior arts of record independently or in combination discloses all the limitations of the independent claims 1, 11 and 17 as recited in the amended set of claims being examined.
Therefore, the independent claims are allowable over the prior arts of record. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434